Wiswell, C. J.
Action of forcible entry and detainer.
By a written lease dated Dec. 1, 18(89, the plaintiff leased to the defendant the premises, possession of which is sought to be recovered in this action, for a term of ten years from that date. During the continuation of the term of the original lease, the parties by an indenture extended the term for one year from Dec1. 1, 1899, subject to all the terms, provisions, restrictions and agreements of the original lease. The extended term, therefore expired on Dec. 1, 1900.
On Dec. 7, 1900, within seven days from the expiration of the term, this process was commenced by the plaintiff. By it. H., c. 94, § 1, it is provided that the process of forcible entry and detainer may be maintained, “against a tenant holding , under a written lease or contract, or person holding under such tenant, at the expiration or forfeiture of the term, without notice, if commenced within seven days from the expiration or forfeiture of the term.”
It is urged in defense that this process cannot be maintained, or that it was prematurely commenced, for two reasons. First, because the Oldtown Electric Company, the defendant, is a quasi public corporation, being engaged in supplying electricity to the city of Old-town and the towns of Milford and Orono, and that inasmuch as the law puts upon such corporations unusual and extraordinary burdens, this statute, which allows the commencement and maintenance of this process against a tenant holding under a written lease, without notice, if commenced within seven days from the expiration of the term, does not apply when the tenant is a corporation of this character. Me are unable to read into the statute any such exception, and we know of no reason why the owner of land leased to such a corporation should not have the same rights as other - landlords. If, however, there is any such reason it should be made to appear to the legislature and not to the court.
*120Next, it is urged that this process Avas prematurely brought because of the folloAving clause iu the original lease, which, of course, Avas equally in force during the extended term : “At the termination of this lease the said BodAvell Water PoAver Company, shall at its option either buy or alloAV to be removed the property of said Old Town Electric Company.” It is, urged that by reason of this provision the term of the lease did not expire until after the BodAvell Water Power Company had exercised its option either to buy or alloAV the property of the Electric Company to be removed.
In support of this position the case of Franklin Land, Mill and Water Company v. Card, 84 Maine, 528, is relied upon and claimed to be directly in point. But Ave do not think that the case is applicable ; the clause of the lease construed in that case Avas : “At the expiration of this lease said Franklin Land, Mill and Water Company are either to reneAV the same for another term of years at the present, or a then fair rate, that the respective parties may agree upon, or the said parties are to buy said mill at such price as they, the parties of the second part may agree upon,” etc. The court held that the terms of the lease implied a continual tenancy until the defendant should be paid his authorized outlay in the construction of the mill which the landlord agreed to purchase if it did not reneAV the lease.
In this case there is no such implication. The lease contains no covenant, conditional or absolute, upon the part of the landlord to reneAV the lease. It seems to us very evident that the Avliole purpose and effect of this clause Avas to give the tenant a right to remove its property after the expiration of the term provided in the lease, unless the landlord exercised its option to purchase, a right Avhich, Avithout this clause, the tenant would not have. While a tenant at will, occupying for an uncertain period, has a right to remove fixtures within a reasonable time after the termination of the tenancy, Sullivan v. Carberry, 67 Maine, 531, in’the case of a tenant under a Avritten lease for a fixed and definite time, this right of removal must be exercised during the continuation of the term, and if it is not done the right to remove is lost. Davis v. Buffum, 51 Maine, 160.
By reason of this provision, then, the tenant acquired the important right to remove its property, unless the landlord saAv fit to purchase, *121after the expiration of the term. In our opinion the clause had no other effect and does not prevent the commencement and maintenance of the forcible entry and detainer process, as provided by statute.

Judgment for plaintiff.